Citation Nr: 1815700	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-39 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for an infection of the jaw bone.

2.  Entitlement to service connection for residuals of malaria.

3.  Entitlement to service connection for a left knee disorder.

4.  Whether new and material evidence has been presented to reopen a claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that rating decision, the RO denied service connection for an infection of the jaw bone, malaria, a left knee disorder, and, as it relates to a right knee disorder, confirmed and continued the previous denial of service connection.  The Veteran timely appealed and requested a Board hearing.  

A Board hearing before the undersigned Veterans Law Judge was held in this matter in October 2017.  The Veteran testified at the hearing, and a transcript of that hearing has been associated with the Veteran's claim file.  

Additional evidence was provided by the Veteran, through his representative, and has been associated with the claims file. The Veteran waived consideration of this additional evidence by the local RO, and requests adjudication by the Board.

The Veteran's claims  for service connection for an infection of the jaw bone, malaria, and a left knee condition are addressed in the decision below.

As for the Veteran's claim for a right knee condition, the Board finds that new and material evidence has been submitted and thus grants the Veteran's petition to reopen the claim of entitlement to service connection.  However, the reopened claim is remanded to the Agency of Original Jurisdiction (AOJ) for additional development. VA will notify the Veteran if further action is required.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated. Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDINGS OF FACT

1. The Veteran does not have a current infection of the jaw bone or any other dental disability for which VA compensation benefits can be awarded.

2.  The Veteran does not have a diagnosis of malaria, or any residuals thereof.

3.  The Veteran does not have a diagnosis of a left knee condition.

4.  In an October 1978 rating decision, the RO denied service condition for a right knee condition.  The Veteran did not appeal that rating decision, and it became final.  

5.  Evidence received since the October 1978 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right knee condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for an infection of the jaw bone have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2017).

2. The criteria for service connection for malaria have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a left knee condition have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in July 2013, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment records from private and VA treatment providers.  Also of record is a VA examination conducted in September 2013 on the Veteran's knees. 

Although a VA examination was not provided in connection with the claims for an infection of the jaw bone and for residuals of malaria, the Board finds that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2017).  In this case, as discussed below, there is simply no indication that the Veteran suffered an infection of the jaw bone or malaria in service or that he has been diagnosed with an infection of the jaw bone or malaria that may be linked to service.  As such, VA is not required to afford the Veteran an examination as to these issues, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II. Legal Criteria & Analysis - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Infection of the Jaw Bone

In October 2012, the Veteran filed a claim for an infection of the jaw bone.  In that claim, the Veteran lists 1973 as the date the disability began, and states he obtained treatment in Rota, Spain.  In a December 2015 statement in support of claim, the Veteran stated he was stationed in Spain when he was ordered by his commanding officer to go to the dentist, and the dentist drilled out his bottom teeth without using any pain medication, so he did not return.   

In October 2017, the Veteran testified at a Board hearing that while in service he got an infection in his front tooth in the lower jaw; that he was given antibiotics; and, that he saw a dentist who said he was going to have to drill his tooth.  The Veteran stated that when he reported to the dentist, he received temporary fillings but never went back to have the permanent fillings done.  The Veteran states after he got out of service, he was having a lot of problems with infections in the jaw, and had to have teeth pulled between 1976 and the 1980s.  He stated he went to a dentist at age 28, and was told the only way to get it cleaned up was to actually pull all his teeth; and, that he has had dentures ever since.

Service treatment records reflect the Veteran underwent a dental examination in July 1972 as part of his entrance examination. An "X" was marked over tooth number 9, the upper front tooth on the left, which indicates the tooth was not present; and the box was checked that the Veteran had calculus (tartar).  No abnormalities were noted.  While in service, the Veteran saw a dentist on several occasions. A July 1975 record reflects scaling was done to the Veteran's teeth and he was treated for a possible abscess.  An October 1975 record reflects he was given antibiotics.  No trauma or other injury was indicated.  There was no diagnosis of a dental or oral condition, to include infection of the jaw bone.    

Post service, the Veteran obtained care at McKenzie Family Practice, and those private treatment records are associated with the Veteran's claims file.  A January 2013 record reflects the Veteran's oral cavity was examined and it was noted that he had dentures "up and down." The remainder of the oral examination was unremarkable. There was no diagnosis of a dental or oral condition, to include infection of the jaw bone or any residuals thereof. The Veteran also obtained care at the Pugent Sound VAMC and these records are associated with the Veteran's claims file.  These records similarly do not show a diagnosis of a dental or oral condition, to include infection of the jaw bone. 
 
Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150. Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabilities for compensation purposes, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 4.150 (2017).

The evidence reflects that the Veteran is missing all of his upper and lower teeth. However, the Veteran has full dentures, which indicates that his missing teeth are replaceable. Replaceable missing teeth are not compensable disabilities. 38 C.F.R. § 3.381(b). Thus, service connection for the missing teeth for purposes of compensation is not warranted. 

The Board notes in addition that even if the Veteran's missing upper and lower teeth were not replaceable, service connection still would not be warranted. Missing teeth are not considered a disability by VA unless the tooth loss is due to loss of substance of the body of the maxilla or mandible caused by trauma or disease such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913. Loss of the alveolar process as a result of periodontal disease is not considered disabling. Id. In this case there is no medical or lay evidence reflecting loss of substance of the body of the maxilla or mandible, or that tooth loss occurred as a result of injury or disease such as osteomyelitis. The Board notes that VA's Office of General Counsel has held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma. See VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997).

In short, the Veteran does not have a current dental disability for VA compensation purposes, and there is no legal entitlement to service connection for a dental disorder (edentulous upper and lower maxilla/mandible) except for the purpose of VA outpatient dental treatment. As noted in the Introduction above, the Board is referring this claim to the RO for adjudication; it is thus not before the Board for adjudication. As such, the claim for service connection for a dental disorder for compensation purposes must be denied. 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not helpful to the claimant. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Malaria

In October 2012, the Veteran filed a claim for malaria.  In that claim, the Veteran lists 1974 as the date the disability began, and states he obtained treatment in Rota, Spain.  In a July 2013 statement in support of claim, the Veteran stated he was treated for malaria at McCord Air Force Base, and he believes he contracted malaria while stationed in Spain. 

In October 2017, the Veteran testified at a Board hearing that while in service, he got sick, had a really high fever, was unable to eat, and began losing weight.  The Veteran stated that for four days, he reported to sick call, and that every day he was sent back to full duty.  The Veteran states his blood was drawn and the doctor told him he had some form of malaria.  

Service treatment records are silent as to any complaint or diagnosis of malaria.

Post service treatment records from both VA and private treatment providers are silent as to any complaint or diagnosis of malaria or a residual disability from malaria.

Thus, the only evidence of record of malaria is the lay evidence in this case, in particular the Veteran's testimony at the October 2017 Board hearing that he incurred malaria during service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (malaria), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, although the Veteran is competent to report the presence of symptoms such as pain, fever, and weight loss, malaria is not the type of condition that is amenable to mere lay diagnosis - specific findings are needed to properly assess and diagnose malaria, and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board finds that upon review and consideration of the Veteran's service treatment records, post service VA treatment records; and the Veteran's lay statements, the Veteran does not have a current diagnosis of malaria or any residuals thereof.  In the absence of any competent and credible evidence of a current malaria diagnosis, or residuals thereof, or a nexus to any in-service injury, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of a current disability due to disease or injury, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not helpful to the claimant. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Knee Condition

In October 2012, the Veteran filed a claim for a left knee disorder.  In that claim, the Veteran lists 1973 as the date the disability began, and states he obtained treatment in Rota, Spain.    

In a July 2013 statement in support of claim, the Veteran stated he was stationed in Spain when an alert sounded; he reached up to grab the tail gate of a troop carrier just as the driver was pulling out; and he fell, landing on his knees.  The Veteran stated he continued on because of the alert; spent two nights on alert; and subsequently sought medical care after the alert was called off.  The Veteran stated his knees were swollen and x-rays determined he had hair line fractures of his knee caps. 

In October 2017, the Veteran testified at a Board hearing; at that time, he again reported that he hurt his left knee when he reached up and grabbed a hold of the tailgate to jump into the back of a truck; the tailgate came open; and, he landed on his knees on the asphalt. He stated he never requested to go to sick call because they were short-handed, and he wanted to support his buddies in the field.  He stated he went to sick call as soon as it was secure to do so, but all they did was wrap his knees and gave him some Tylenol. He also testified that aafter service, he was a wildlife technician for the Bureau of Land Management, and his duties entailed running around out in the woods doing surveys for endangered species.

Service treatment records reflect a March 1974 record in which the Veteran sought treatment for knee pain after falling from a moving vehicle.  The recommended treatment was hot soaks and Tylenol for pain.  There were no subsequent records reflecting complaints of knee pain.

Private treatment records from the McKenzie Family Practice are associated with the Veteran's claims file.  A July 2012 diagnostic imaging report of the left knee reflects no significant degenerative change or acute osseous process involving the left knee. No abnormal alignment is noted.

A VA examination of the Veteran's left knee was conducted in September 2013.  Upon examination of the Veteran's knee, the examiner diagnosed the Veteran's left knee as "normal," as range of motion was 140 degrees; there was no pain on motion; strength was normal; stability was normal; and, there was no evidence of patellar subluxation or dislocation.  

The Board finds that upon review and consideration of the Veteran's service treatment records, post service private and VA treatment records; and the Veteran's lay statements, the Veteran does not have a current diagnosis of a left knee disorder.  In the absence of any competent and credible evidence of a current left knee diagnosis, or residuals thereof, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of a current disability due to disease or injury, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In reaching this conclusion, the Board has considered the lay evidence in this case, in particular the Veteran's testimony at the October 2017 Board hearing that he injured his left knee in service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (a left knee disorder), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, although the Veteran is competent to report the presence of symptoms such as pain, a left knee disorder is not the type of condition that is amenable to mere lay diagnosis - specific findings are needed to properly assess and diagnose a knee disorder, and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not helpful to the claimant. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for an infection of the jaw bone is denied.

Service connection for malaria is denied.

Service connection for a left knee condition is denied.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a right knee condition is reopened, the claim must be considered on a de novo basis. The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

A VA examination of the Veteran's right knee was conducted in September 2013.  The examiner opined that the Veteran's claimed right knee disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated that whereas the Veteran complained of knee problems in service, there is no objective evidence to show this was a chronic condition. However, the examiner then stated that it is not possible to determine the etiology of his claimed right knee disorder without resorting to mere speculation.  Because the September 2013 VA examination is internally inconsistent, it is inadequate, and further examination and opinion are required. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with a qualified VA medical professional to determine the nature and severity of the Veteran's right knee disorder.  The entire claims file must be made available to, and reviewed by, the examiner. Any indicated studies, including x-ray studies, should be performed.

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any currently diagnosed right knee disorder began in or is otherwise etiologically linked to service. The examiner must discuss the in-service fall and complaints of ongoing knee pain in the context of this opinion.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. Notify the Veteran that failure to appear for any examination as requested, and without good cause, could result in the denial of his claim. 38 C.F.R. § 3.655 (2017). 

3. After completing the above, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


